Citation Nr: 0923896	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  05-40 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for dental trauma for 
purposes of eligibility for dental treatment.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Houston, Texas.

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in May 2009.  A 
transcript of the hearing is associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Historically, the RO denied the Veteran's claim of 
entitlement to service connection for dental trauma in a 
December 1987 rating decision, and the Veteran failed to 
perfect his appeal.  The Veteran again raised the issue of 
entitlement to service connection for dental trauma in a 
statement which was received by the RO in June 2003. 

A review of the record indicates that the Veteran has not 
received proper notice regarding his June 2003 claim.  
Specifically, he has not been notified of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

Additionally, upon his petition to reopen his claim, the 
Veteran was not informed of why his claim of service 
connection for dental trauma was previously denied and of the 
kind of evidence necessary to reopen the claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  This should also be 
accomplished.

Accordingly, the case is REMANDED for the following action:

1.	Provide notice that adequately explains 
to the Veteran what evidence is 
required to substantiate his claim of 
service connection for dental trauma 
and of his and VA's respective duties 
for obtaining evidence.  Such notice 
should also include an explanation of 
what information and evidence he must 
submit to reopen his service connection 
claim, consistent with the holding in 
Kent v. Nicholson.  Specifically, 
provide him with an explanation of the 
meanings of "new" and "material" 
evidence within the context of his 
claim.  Additionally, explain to him 
that his claim was previously denied 
because there was no evidence of any 
dental trauma in service, and tell him 
that in order to reopen his claim 
evidence showing dental trauma during 
military service is necessary.

2.	Then, after ensuring that any other 
actions needed to ensure VA's duty to 
assist and notice obligations are 
accomplished, the Veteran's claim to 
reopen should be readjudicated.  If 
such action does not resolve the claim, 
a supplemental statement of the case 
should be issued to the Veteran and his 
representative.  An appropriate period 
of time should be allowed for response.  
Thereafter, the claim should be 
returned to this Board for further 
appellate review, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

